Exhibit 4(a) POLLUTION CONTROL FACILITIES LOAN AGREEMENT Between PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY and PPL ELECTRIC UTILITIES CORPORATION Dated as of October 1, 2008 Table of Contents Page I. Background, Definitions, Representations and Findings. 1 Section 1.1 Background 1 Section 1.2 Definitions 2 Section 1.3 Company Representations 3 Section 1.4 Authority Findings and Representations 6 II. Refunding the Prior Bonds. 6 Section 2.1 Issuance of Bonds; Application of Proceeds 6 Section 2.2 Investment and Use of Fund Moneys 7 Section 2.3 Rebate Fund 7 III. Loan By Authority; Loan Payments; Other Payments 8 Section 3.1 Loan by Authority 8 Section 3.2 Loan Payments 8 Section 3.3 Purchase Payments 9 Section 3.4 Additional Payments 9 Section 3.5 Obligations Unconditional 10 Section 3.6 Assignment of Authority's Rights 10 IV. Additional Covenants of Company 11 Section 4.1 Corporate Existence 11 Section 4.2 No Misuse of Bond Proceeds; No Assignment; Maintenance of Employment 11 Section 4.3 Reserved 11 Section 4.4 Reserved 11 Section 4.5 Financial Statements; Books and Records 11 Section 4.6 Taxes, Other Governmental Charges and Utility Charges 12 Section 4.7 Reserved Section 4.8 Reserved 12 Section 4.9 Misuse of Bond Proceeds; Litigation Notice 12 Section 4.10 Indemnification 12 Section 4.11 Tax Covenants of Company and Authority 14 Section 4.12 Action to Maintain Tax Exempt Status 14 Section 4.13 Nondiscrimination/Sexual Harassment Clause 14 V. Redemption of Bonds 14 Section 5.1 Optional Redemption 14 Section 5.2 Mandatory Redemption 15 Section 5.3 Actions by Authority 15 VI. Events Of Default And Remedies 15 Section 6.1 Events of Default 15 Section 6.2 Remedies on Default. 16 Section 6.3 Remedies Not Exclusive 18 Section 6.4 Payment of Legal Fees and Expenses 18 Section 6.5 No Waiver 18 Section 6.6 Notice of Default 18 VII. Miscellaneous 18 Section 7.1 Term of Agreement 18 Section 7.2 Notices 19 Section 7.3 Limitation of Liability; No Personal Liability 19 Section 7.4 Binding Effect 20 Section 7.5 Amendments 20 Section 7.6 Counterparts 20 Section 7.7 Severability 20 Section 7.8 Governing Law 21 Section 7.9 Assignment 21 Section 7.10 Receipt of Indenture 21 EXHIBIT A– Description of Project Facilities A-1 EXHIBIT B – Form of Exempt Facilities Note B-1 EXHIBIT C – Nondiscrimination /Sexual Harassment Clause C-1 POLLUTION
